     Case: 4:19-cr-00621-JAR Doc. #: 2 Filed: 08/01/19 Page: 1 of 1 PageID #: 4
                                                                                         FILED
                                                                                      AUG -1 20'19
                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI -                         U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                                  EASTERN DIVISION                                        ST.LOUIS

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )       No.
v.                                                    )
                                                      )       4:19CR00621 JAR/JMB
JOSHUA WOOTEN,                                        )
                                                      )
                       Defendant.                     )

                                          INDICTMENT

                                           COUNT ONE

       The Grand Jury charges that:

       On or about June 6, 2019, in St. Louis County, within the Eastern District of Missouri,

                                      JOSHUA WOOTEN,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more felony crimes punishable by a term of imprisonment exceeding

one year, and this firearm had previously traveled in interstate or foreign commerce during or prior

to being in the Defendant's possession.

      In violation of Title 18, -United States Code, Section 922(g)(l).


                                                              A TRUE BILL


                                                              FOREPERSON
JEFFREY B. JENSEN
United States Attorney



GREGORY
 '-
            M. GOODWIN, #6S929MO
Special Assistant United States Attorney
